 


110 HR 4058 IH: Maximizing the Use of Federal Funds for Job Creation Act of 2007
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4058 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Mr. Hoekstra introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To grant to a State with an unemployment rate that is equal to or greater than 125 percent of the national unemployment rate authority to transfer funds among programs made available to such State by title 23, United States Code, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Maximizing the Use of Federal Funds for Job Creation Act of 2007.  
2.Transfer authority 
(a)In generalExcept as provided in subsection (c), a State with an unemployment rate that is equal to or greater than 125 percent of the national unemployment rate is authorized to transfer, without limitation, any funds apportioned and any funds allocated to such State from amounts made available from the Highway Trust Fund (other than the Mass Transit Account) to any of the apportionments for the programs designated in subsection (b).  
(b)Designated programsThe following programs, authorized by title 23, United States Code, are the programs the apportionments of which funds may be transferred to under subsection (a): 
(1)The interstate maintenance program under section 119.  
(2)The National Highway System under section 103(b).  
(3)The surface transportation program under section 133. 
(4)The highway bridge replacement and rehabilitation program under section 144.  
(c)Exempt programsThe funds made available for the highway safety improvement programs authorized by section 148 and chapter 4 of title 23, United States Code, shall not be subject to transfer under subsection (a).  
(d)DurationThe transfer authority provided by subsection (a) shall remain in effect for a period of two years for a State or until the date on the State’s unemployment rate is less than 125 percent of the national unemployment rate, whichever occurs later. 
(e)National employment rate definedIn this section, the term national employment rate means the most recent rate of unemployment announced each month by Bureau of Labor Statistics of the Department of Labor based upon data from the current populations survey of households conducted for the Bureau by the Bureau of the Census of the Department of Commerce. 
 
